t c summary opinion united_states tax_court festus e obiakor and paulene harris obiakor petitioners v commissioner of internal revenue respondent docket no 7618-06s filed date festus e obiakor and paulene harris obiakor pro sese george w bezold for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax for the year in the amount of dollar_figure the issue for decision is whether petitioners are entitled to claim a deduction in the amount of dollar_figure for noncash charitable_contributions for the taxable_year at issue background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in shorewood wisconsin petitioner husband petitioner was born and raised in nigeria and immigrated to the united_states to attend texas christian university after college he received two master’s degrees and a doctorate in education he is employed with the university of wisconsin as a professor of education petitioner was raised in a religious community in nigeria that emphasized charitable giving as part of his religious beliefs petitioner gives amounts of cash and noncash items to various churches and charitable organizations during the taxable_year in issue petitioners purportedly made charitable_contributions to st jude’s hospital texas christian university their church and the salvation army among the items that petitioners gave to the salvation army were clothing shoes women’s handbags irons and ironing boards backpacks furniture and household appliances all of the items donated to the salvation army had been used by petitioners petitioners filed their joint federal_income_tax return reporting a noncash charitable_contribution of dollar_figure petitioners attached a receipt of the type given by the salvation army to donors for tax purposes to their return petitioners listed the following information on the special instructions portion of the aforementioned receipt boxes of jackets bags of clothes shoes fashion bags irons quantities of backpacks furnitures sic etc under the description portion of the receipt petitioners listed the value of the items donated as dollar_figure in addition to the noncash items that they donated to the salvation army petitioners testified to making the following cash gifts in taxable_year texas christian university dollar_figure st jude’s hospital dollar_figure niwi2 dollar_figure petitioners did not provide receipts for any of the aforementioned donations petitioner testified that he and not the salvation army’s staff filled out the receipt after it was given to him based on petitioners’ testimony niwi is a religious_organization the record refers to purported noncash and cash contributions in the amounts of dollar_figure and dollar_figure respectively the record is silent as to the nature of the unaccounted dollar_figure dollar_figure - big_number in contributions petitioners also attached a form entitled itemized gifts and donations to the salvation army to their return on this form petitioners listed the value of the items donated to the salvation army as follows item sec_25 jackets clothe sec_110 pair sic of shoe sec_45 fashion bags irons and board sec_30 backpacks furniture household appliances value dollar_figure total dollar_figure with respect to the aforementioned items petitioners did not attach a form_8283 noncash charitable_contributions or any other statement of appraisal to their return respondent issued petitioners a notice_of_deficiency in date respondent disallowed in full the claimed deductions and determined a dollar_figure deficiency in petitioners’ income_tax petitioners filed a petition for review of respondent’s determination petitioners resided in shorewood wisconsin when their petition was filed discussion deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 generally the taxpayer bears the burden of proving the commissioner’s determination is erroneous sec_7491 rule a 290_us_111 although not raised by the parties under sec_7491 the burden_of_proof with respect to any factual issue will shift to respondent if petitioners’ testimony with respect to the issue is credible for the following reasons we hold that petitioners have not satisfied this burden generally sec_170 allows as a deduction any charitable_contribution made within the taxable_year a charitable_contribution is allowed as a deduction however only if verified under regulations prescribed by the secretary sec_170 these regulations prescribe record-keeping and return requirements for deductions for charitable_contributions made after date sec_1_170a-13 income_tax regs with respect to claimed deductions for noncash contributions in excess of dollar_figure taxpayers must obtain a qualified_appraisal attach a fully completed appraisal_summary form to the tax_return on which the deduction is claimed and maintain records pertaining to the claimed deduction in accordance with sec_1_170a-13 income_tax regs no deduction will similar items of property such as generic items like clothing and furniture are aggregated when determining whether the dollar_figure threshold is met in this case the claimed deductions for jackets clothes shoes and bags are aggregated and satisfy the dollar_figure threshold the claimed deduction for furniture also exceeds dollar_figure be allowed if these requirements are not satisfied sec_1 170a- c income_tax regs a qualified_appraisal is an appraisal document that relates to an appraisal that is made no earlier than days before the date of contribution of the appraised property or later than the due_date of the return on which a deduction is first claimed is prepared signed and dated by a qualified_appraiser includes a statement that the appraisal was prepared for income_tax purposes and includes the appraised fair_market_value of the property on the date or expected date of contribution a qualified_appraiser is an individual who includes on the appraisal_summary a declaration that the individual either holds himself or herself out to the public as an appraiser or performs appraisals regularly the appraiser is qualified to make appraisals of the type of property being valued and the appraiser understands that an intentionally false or fraudulent overstatement of the value of the property described in the qualified_appraisal or appraisal_summary may subject the appraiser to civil penalty under sec_6701 for aiding_and_abetting an understatement of income_tax_liability sec_1 170a- c i a b d income_tax regs an individual is not a qualified_appraiser if the individual is the donor the donee any person employed by the donor or donee or an appraiser who is regularly used by the donor or donee and who does not perform most of his or her appraisals for other persons sec_1 170a- c iv a c d f income_tax regs an appraisal_summary means a summary of a qualified_appraisal that is made on the form prescribed by the internal_revenue_service form is signed and dated by the qualified_appraiser who prepared the qualified_appraisal is signed and dated by the donee and includes inter alia the following a detailed description of the property the manner of acquisition of the property by the donor the name address and identifying number of the qualified_appraiser who signs the appraisal_summary and the appraised fair_market_value of the property sec_1_170a-13 and ii income_tax regs with respect to the noncash contributions at issue petitioners concede that they neither obtained a qualified_appraisal of the property that they donated to the salvation army nor did they attach a form_8283 to the return for the taxable_year in this case the only forms that petitioners attached to their return were a receipt that petitioner filled out and the aforementioned itemized list of the items donated which he also compiled neither the receipt nor the itemized form meet the requirements prescribed under sec_170 as they do not meet the requirements for a qualified_appraisal made by a qualified_appraiser petitioners contend that they made substantial charitable cash contributions in to st jude’s hospital texas christian university and both their church and the churches of their friends which they attended occasionally petitioners did not provide any receipts canceled checks or other written records for their claimed contributions petitioner testified that he did not have receipts for the contributions that petitioners made to churches because he did not want to ask the pastor of the church to provide him with a receipt for tax purposes although petitioners did not provide a receipt for their contribution to texas christian university petitioner testified that he has been a regular contributor to texas christian university for many years and is familiar with the donation process there based on the foregoing we are convinced that petitioners have not established either that they made the contributions purported or that the value of such contribution was dollar_figure moreover we note that although petitioners could have easily obtained the necessary documentation to support most of the cash contributions that they purportedly made in this case they did not do so accordingly because petitioners have failed to comply with the requirements under sec_170 with respect to noncash contributions and have failed to substantiate any of the claimed contribution deductions for the taxable_year in issue respondent’s determination is sustained decision will be entered for respondent
